Citation Nr: 0934702	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 2001 to 
December 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to a 
disability rating in excess of 10 percent for a left knee 
injury.  

The Board notes that also in the October 2006 RO rating 
decision the Veteran was assigned a temporary 100 percent 
disability rating effective October 31, 2005 based on 
surgical or other treatment necessitating convalescence.  An 
evaluation of 10 percent was assigned for the time period 
starting February 1, 2006.  Additionally, the Board notes 
that in a December 2007 RO rating decision the Veteran was 
also assigned a temporary 100 percent disability rating 
effective September 14, 2007 based on surgical or other 
treatment necessitating convalescence.  An evaluation of 10 
percent was assigned for the time period starting November 1, 
2007. 

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2009; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Residuals of a left knee injury are shown by left knee 
pain and limited range of motion; the knee is not ankylosed, 
the range of motion of the knee does not show impairment that 
comports with limitation necessary for a higher rating, there 
is no evidence of non-union or malunion of the knee, and 
there are no indications of moderate impairment of the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in October 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, post-service VA and private 
treatment records pertaining to his claimed left knee 
disability have been obtained and associated with his claims 
file.  He has also been provided with VA medical examinations 
in December 2005 and November 2006 to assess the nature and 
severity of his left knee disability.
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran was assigned a 10 percent 
disability rating for a left knee disability under Diagnostic 
Code 5260.  

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)


526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)

 
38 C.F.R. § 4.71, Plate 2 (2008)

Factual Background 

In a July 2005 VA left knee x-ray report, the physician noted 
findings of preserved joint spaces, calcified density 
projecting over the tibial insertion of the infrapatellar 
tendon at the tibial tubercle likely representing an old 
injury, with no acute fractures or dislocations. 

In an August 2005 VA primary care note, the Veteran continued 
to complain of left knee pain.  The examiner noted a history 
of left knee internal derangement, sustained in Iraq, and 
assessed persistent left knee pain. 

In a September 2005 VA orthopedic note, the Veteran was 
evaluated for left knee pain.  It was noted he had a history 
of patella subluxation with the left being greater than the 
right.  Upon physical examination, the surgeon noted that the 
Veteran had a hypermobile patella, with exquisite tenderness 
along both his medial and lateral patellar facets.  Range of 
motion of extension was to 0 degrees and flexion was to 125 
degrees with significant crepitance; the knee was able to 
varus and valgus as well as anterior and posterior stress, 
motor and sensory examinations were within normal limits.  
The surgeon noted that a review of previously obtained MRI 
showed changes of his patellofemoral joint, and 
interarticular structures were within normal limits.  

In a September 2005 VA physical therapy consult, the Veteran 
stated his pain increased with walking and that he was 
employed as a waiter full-time.  The therapist noted that the 
treatment diagnosis was internal derangement of the left 
knee, with precautions including patellar subluxation.  Upon 
evaluation, the examiner noted the left iliac crest high but 
presented with ilial outflare left and possible left 
posterior rotations.  It was indicated that range of motion 
within normal limits, with positive plica test for tear, 
positive apprehension test of lateral subluxation, although 
the patella did not sublux at the examination.  

According to an October 2005 VA discharge note, the Veteran 
underwent left knee patellar realignment for left knee 
chondropatellar syndrome. 

In a December 2005 VA examination report, the Veteran noted a 
history of surgical realignment in the Little Rock VA 
hospital in October 2005, and continued complaints of 
stiffness and swelling of the knee and pain with walking or 
attempting to bend the knee.  Upon examination, the physician 
found flexion limited to 10 degrees, extension normal at 0 
degrees, the left knee was slightly larger than the right but 
there was no clear-cut effusion and no heat or redness, 
rotation motion was due to pain and stiffness, and no edema 
of either leg and distal pulses were normal.  The physician 
diagnosed patellar instability of the postsurgical correction 
left knee.  The physician further noted that gait was normal, 
that he required crutches for walking due to inability to 
flex his left knee, he was not currently employed, his 
condition is not affecting his employment, his daily 
activities were affected and that he cannot bend the knee, he 
has some chronic low-grade pain in the knee secondary to 
surgical correction, joint was painful on motion, there were 
no flare ups or pain, and the knee was not currently 
unstable. 

In a January 2006 VA progress note, the examiner found 
passive flexion to 53 degrees, passive extension to -5 
degrees, active flexion to 46 degrees, and active extension 
to 0 degrees.  

In an April 2006 VA progress note, the examiner noted that he 
was lacking approximately 10 degrees of flexion. 

In a June 2006 VA progress note, the Veteran complained that 
since the time of his patellar realignment, he continued to 
have swelling and pain. On physical examination, the examiner 
found left knee with prominent aspect just medial to the 
patellar tendon, which the Veteran stated was "growing" and 
is quite tender.  He stated he had significant posterior 
medical joint line tenderness, no patellar grind, some mild 
medial patellar facet pain, mild back tenderness, medial 
patellar facet tenderness, intact neurovascular system, and 
some mild to moderate swelling around the tibial tendon.  The 
physician noted that the Veteran's x-ray report revealed 
heterotopic ossifications just medial to the patellar tendon, 
and that the hardware was in good position.  

In July 2006, the Veteran presented to a VA emergency room 
due to left knee and leg pain which he reported started the 
previous night with gradual onset, but became unbearable.  He 
reported no numbness or tingling, that the pain was worse 
with weight bearing, and no trauma to the region recently.  
Upon examination, the physician found left knee with well 
healed surgical scar, pain with palpation of medial aspect of 
tibia, no joint effusion, warms or erythema, and decreased 
flexion, which was not new.  An x-ray report from that time 
found a previous screw in place in tibia, and no obvious 
fracture. 

In a November 2006 VA progress note, the Veteran complained 
that while hunting, he heard a pop in his left knee followed 
by severe pain.  Upon physical examination, the examiner 
found the left knee swelling and tender, but no warmth and 
redness.  An x-ray report from that time did not show 
significant change compared to previous x-rays. 

In a November 2006 VA examination report, the Veteran 
complained of an increasing in pain in his left knee, limited 
flexion in the left knee, and that occasionally his left knee 
tended to give out causing him to fall.  The Veteran stated 
that from a functional standpoint, he cannot play with his 
daughter, work, run or walk very much, and had been using a 
cane for ambulation since his surgery.  He complained he had 
not been able to work since getting out of service, and that 
repetitive use of the knee did not have any effect on his 
symptoms except for making the swelling worse.  Upon physical 
examination, the physician found a swollen left knee, no 
crepitus, no instability, no increased heat or redness, and 
range of motion of extension to 0 degrees and flexion to 95 
degrees.  The physician noted that with repetition, there was 
no additional loss in range of motion due to pain, fatigue, 
weakness, or incoordination.  The physician diagnosed 
residuals of left knee injury, status post patellar 
realignment.  The physician noted that the joint was swollen, 
quite painful on motion, considerably tender to palpation 
over the patella and over the medial joint line, with no 
instability of the knee.  It was also noted that there was no 
additional limitation on his examination following repetitive 
use, and during flare-ups he would have increased pain and 
swelling but the examiner could not estimate any additional 
loss in range of motion. 

In an August 2007 private treatment note, the Veteran 
complained that since his surgery his knee had been much 
worse and he needed the use of a cane for ambulation.  He 
stated he was in constant pain, mostly anterior, and had 
limited range of motion, difficulty with walking and putting 
socks on, and inability to reciprocate stairs.  Upon physical 
examination, the Veteran was noted to have an antalgic gait 
favoring the left, pain with palpation over the scar as well 
as a medial bump, which represented the screws, fixation of 
his tubercle procedure, and range of motion from 0 degrees to 
90 degrees, with a hard endpoint.  The physician noted that 
the patella tracked normally, was not nearly as mobile as the 
contralateral knee, and was stable to varus-valgus and 
anterior-posterior stressing.  The physician referred to 
radiographs which revealed hardware from previous tubercle 
osteotomy, joint space was preserved medially and laterally, 
patella is centered within the trochlea, and minimal 
degenerative change.  He diagnosed chronic debilitating 
anterior knee pain status post tubercle osteotomy procedure, 
and minimal degenerative change.  

An August 2007 magnetic resonance imaging (MRI) revealed no 
acute internal meniscal or ligamentous derangements of the 
left knee, any acute marrow signal abnormality or significant 
joint effusion, and post-surgical changes involving the 
extensor mechanism. 

In a September 2007 private treatment note, the Veteran had a 
range of motion from 0 degrees to approximately 90 degrees, 
and severe anterior knee pain.  

In a September 2007 private hospital discharge note, the 
Veteran was noted to have undergone a left knee arthroscopy, 
arthroscopic lysis of adhesions, chondoplasy of patella and 
femoral trochlea, removal of hardware, and revision of tibial 
osteotomy.  The physician noted that he had a range of motion 
from 0 degrees to 90 degrees with a firm endpoint.  

In an October 2007 private treatment note, the Veteran stated 
he had been doing quite well, achieved range of motion of 
extension to 0 degrees and flexion to 100 degrees, some 
painful popping in the knee with terminal extension 
particularly against some resistance.  An x-ray report from 
that time showed no change in position of the tubercle 
osteotomy.  The physician noted that there did not appear to 
be any problem, particularly the patella was tracking well. 

In a May 2008 VA progress note, the Veteran stated that the 
only improvement post operative was improved flexion.  The 
physician diagnosed left knee pain, status-post surgery, 
stable but still symptomatic. 

In a September 2008 VA examination report, the Veteran 
complained that he had a chronic pain that he rated as a 2-3 
on a 0-10 scale, he could not run or do any prolonged 
standing, if he did much walking he had to use a cane, he 
could not squat or kneel, go up or down stairs, could not 
engage in any sports, was able to do yard work very slowly, 
but it took him a long time and he had to rest quite a bit, 
he worked at a pizza restaurant, but was no longer able to 
wait tables because he could not be on his feet for a long 
period of time.  He worked in the dish room where he could 
come and go as he pleased.  Repetitive use of the knee such 
as with exercises did not appear to have any effect on his 
symptoms.  Upon physical examination, the examiner found a 
swollen knee with tenderness over the medial and lateral side 
of the patella down low, mild to moderate crepitus and no 
instability.  He could extend the knee to -10 degrees and 
flex to 105 degrees, and with three repetitions, where was no 
additional loss in range of motion due to pain, fatigue, 
weakness, or incoordination.  Carriage was normal, posture 
was normal, and gait included a slight limp favoring the left 
leg.  The diagnosis was status-postoperative residuals of 
injury to left knee with recent surgery. 

In a January 2009 progress note, the Veteran stated that his 
left knee was getting worse, and hurt when he walked.  It 
grind and popped, and felt okay when he was not on it.  He 
reported minimal locking, no giving way, and swelling 
sometimes.  The examiner noted that the Veteran had 
relatively new pain which was medial, and also the degree of 
crepitance was worse.  Upon examination, there was no obvious 
effusion, bony hypertrophic appearance over the anterior 
proximal tibia, range of motion was extension to about -10 
degrees and flexion to 135 degrees, with minimal or no 
crepitance with passive range of motion but considerable 
crepitance with active range of motion.  Drawer signs and 
lateral stability tests were normal, and there was no popping 
of the iliotibial band noted with range of motion.  The 
diagnosis was left knee derangement, status post-surgery with 
increased problems.  

In his July 2009 Board hearing, the Veteran stated that his 
limitations due to his knee included the inability to bend, 
climb, and run, and the inability to play sports with his 
son.  He also was noted to be using a cane which he did not 
use prior to the surgery.  He testified that if he walked 
long distances he needed the cane because the knee would 
buckle and give out on him.  If he did not have the cane, he 
would fall.  He worked as a dishwasher because he had known 
the owner for quite a while and she let him come and go as 
needed when his knee swelled.  He indicated that his job 
involved standing most of the time, and that he did not wear 
a brace. 

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 10 percent for a left knee disability.  In this 
case, no other diagnostic code provides a basis for 
assignment of a higher rating for the left knee.  
Disabilities of the knee and leg are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263; however, several 
of these diagnostic codes are simply not applicable to the 
Veteran's service-connected left knee disability.  It is 
neither contended nor shown that the Veteran's service-
connected left knee disability involves ankylosis (Diagnostic 
Code 5256), dislocated semilunar cartilage (Diagnostic Code 
5258), impairment of the tibia and fibula (malunion or 
nonunion) (Diagnostic Code 5262), or genu recurvatum 
(Diagnostic Code 5263). See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Although the Veteran has 
complained of recurrent subluxation, there is no objective 
evidence of subluxation to a moderate degree.  Therefore a 
disability rating under Diagnostic Code 5257 is also 
unavailable.

As indicated above, while the Veteran has complained of 
experiencing chronic knee pain, the weight of the objective 
medical evidence demonstrates no more than slight limitation 
of flexion of his left knee, and no limitation of extension.  
The Board notes that in a December 2005 VA examination, 
flexion was limited to 10 degrees, which would warrant a 
higher disability rating; however, during the time period 
from October 31, 2005 to February 1, 2006, the Veteran was in 
receipt of a temporary total rating based on a period of 
convalescence following the surgery, and was justly 
compensated for the loss of motion.  In a January 2006 VA 
progress note, the examiner found passive flexion to 53 
degrees and active flexion to 46 degrees.  In a November 2006 
VA examination report, a September 2007 private treatment 
note, a September 2008 VA examination report, and January 
2009 VA progress note left knee range of motion findings 
revealed flexion equal or more than 90 degrees.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Regarding limited extension, the Board notes that the Veteran 
has had normal or standard extension (to 0 degrees).  
Clearly, these findings do not meet the criteria for even a 
minimum, compensable 10 percent rating for limited flexion or 
limited extension under Diagnostic Codes 5260 and 5261 (which 
require flexion limited to 45 degrees and extension limited 
to 10 degrees).

Given the objective medical findings of slight (albeit, 
noncompensable) left knee flexion and the Veteran's 
subjective complaints of pain, the RO appropriately assigned 
a 10 percent rating for the Veteran's left knee disability.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  The 10 percent 
rating takes into account functional loss due to pain and 
other factors, and, given the minimal objective findings, no 
higher rating on this basis is warranted.  See 38 C.F.R. §§ 
4.40,4.45 and DeLuca. Even considering pain and other 
factors, the evidence simply does not support assignment of a 
higher rating under Diagnostic Code 5260.  

The Board acknowledges the Veteran and his representative's 
contentions that his left knee disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 10 percent for the 
Veteran's left knee disability.  Therefore, entitlement to an 
increased rating for a left knee disability is not warranted.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the Veteran's left knee disability has limited his 
ability to work as a waiter, objective medical findings are 
not indicative of any unusual or marked interference with his 
current employment with the restaurant (i.e., beyond that 
contemplated in the assigned 10 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).




ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


